19 F.3d 1429
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Andrew Frank KARACSONY, Plaintiff Appellant,v.Pam HAZELRIGG, Defendant Appellee.Andrew Frank KARACSONY, Plaintiff Appellant,v.Pam HAZELRIGG, Defendant Appellee.
Nos. 93-6525, 93-6754.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 17, 1994.Decided:  March 29, 1994.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-92-382-H).
Andrew Frank Karacsonyi, appellant pro se.
Barbara Dickerson Kocher, Office of the United States Attorney, Raleigh, North Carolina, for appellee.
E.D.N.C.
AFFIRMED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals1 from the district court's orders granting summary judgment for Defendant in this Bivens2 action.  Our review of the record and the district court's opinions accepting the recommendation of the magistrate judge discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Karacsonyi v. Hazelrigg, No. CA-92-382-H (E.D.N.C. Mar. 12, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 Case No. 93-6525 is an untimely appeal of the order granting summary judgment and No. 93-6754 is an appeal properly taken after the district court reopened the appeal period pursuant to Fed.  R.App. P. 4(a)(6).  We consolidated these cases on appeal.  The appeal in No. 93-6525 is moot


2
 Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971)